Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group M.X: claims 1-5, 12-16, in the “Response to Election / Restriction Filed - 05/24/2022”, withdrawal of non-elected claims 6-11, 17-25 are acknowledged. This office action considers claims 1-25, in “Claims - 05/24/2022”, pending for prosecution, of which claim 6-11, 17-25 are withdrawn.
Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 recites “wherein the first and second interconnects are above the first and second transistors and the nonplanar gate”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr et al. (US 9663346 B1 – hereinafter Bahr) in view of Krivokapic et al. (US 20170222126 A1 – hereinafter Krivokapic).
Regarding Claim 1, Bahr teaches an apparatus (see the entire document; Fig. 5 in view of Fig. 1 and as cited below), comprising:

    PNG
    media_image1.png
    263
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    444
    media_image2.png
    Greyscale

                  Bahr – Fig. 1                                              Bahr – Fig. 5
a first nonplanar transistor comprising including a first fin (leftmost fin 104 in Fig. 1. Note: “FIG. 5 is a cross-sectional view taken across a common gate 136 of a partial RFT structure 138, the partial RFT structure including the bottom portion 100 of FIG. 1 with an interconnect structure 140 thereabove” – C9 L17; it is a nonplanar transistor since it is a finfet) that comprises first source and drain regions (leftmost source 108 and leftmost drain 110 of Fig. 1), and a first channel between the first source and drain regions (“center (channel) portions of the fins” C8 L34 – that is, the channel between leftmost source 108 and leftmost drain 110); 
a second nonplanar transistor comprising including a second fin (2nd fin 104 from left in Fig. 1) that comprises includes second source and drain regions, and a second channel between the second source and drain regions (2nd source 108 from left and 2nd drain 110 from left of Fig. 1; it is a nonplanar transistor since it is a finfet), and a second channel between the second source and drain regions (“center (channel) portions of the fins” C8 L34 – that is, the channel between 2nd source 108 from left and 2nd  drain 110 from left); and 
a nonplanar gate gate (106 – Fig. 1; “common gate 106” – C8 L34; nonplanar gate since it is a finfet gate) on the first fin (leftmost fin 104) between the first source and drain regions (leftmost source 108 and leftmost drain 110 of Fig. 1) and on the second fin (2nd fin 104 from left) between the second source and drain regions (2nd source 108 from left and 2nd drain 110 from left).
But, Bahr as applied above does not expressly disclose:
wherein the nonplanar gate comprises includes ferroelectric (FE) gate dielectric.
However, Krivokapic teaches a nonplanar gate 131 with gate dielectric 129, wherein the gate dielectric is antiferroelectric (AFE) (Krivokapic Fig. 1C; [0046] – “a gate 131”; “a piezoelectric (i.e., ferroelectric or anti-ferroelectric) gate dielectric layer 129“).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the nonplanar gate comprises an ferroelectric gate dielectric as taught by Krivokapic into Bahr.
An ordinary artisan would have been motivated to integrate Krivokapic structure into Lu structure in the manner set forth above for, at least, this integration will enable generating and sensing higher frequency signals with high Qs (Krivokapic – [0011]).
Regarding Claim 2, the combination of Bahr and Krivokapic teaches claim 2 from which claim 3 depends.
But, Bahr does not expressly disclose wherein the FE gate dielectric comprises includes O and Hf.
However, Krivokapic teaches wherein the AFE gate dielectric comprises one of Hf or Zr (Krivokapic – [0046] – “129 (e.g. 2 to 5 nm in thickness), and a gate 131 (e.g., formed of polysilicon plus a silicide, metal, etc.). The gate dielectric layer 129 may, for example, be formed of hafnium zirconium oxide (HfZrO)”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the AFE gate dielectric comprises one of Hf or Zr taught by Krivokapic into Bahr.
An ordinary artisan would have been motivated to integrate Krivokapic structure into Lu structure in the manner set forth above for, at least, this integration will enable generating and sensing higher frequency signals with high Qs (Krivokapic – [0011]).
Regarding Claim 5, the combination of Bahr and Krivokapic teaches claim 1 from which claim 5 depends.
But, Bahr does not expressly disclose wherein the nonplanar gate comprises a gate electrode on the FE gate dielectric, wherein the gate electrode comprises one or more of Ti, N, or Al.
However, Krivokapic teaches wherein the gate electrode comprises one or more of Ti, N, or Al (Krivokapic – [0088] – “gate electrode 304 is made of, for example, a conductive material such as TiN”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming wherein the gate electrode comprises one or more of Ti, N, or Al taught by Krivokapic into Bahr.
An ordinary artisan would have been motivated to integrate Krivokapic structure into Bahr structure in the manner set forth above for, at least, this integration will enable generating and sensing higher frequency signals with high Qs (Krivokapic – [0011]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bahr in view of Krivokapic and in further view of Nishida et al. (US 20170103988 A1 – hereinafter Nishida).
Regarding Claim 3, the combination of Bahr and Krivokapic teaches claim 2 from which claim 3 depends.
But, Bahr does not expressly disclose wherein the FE gate dielectric material is doped with a dopant comprising including one of silicon, zirconium, lanthanum, or aluminum.
However, in a related art, Nishida teaches a ferroelectric film including a first layer 110 and a second layer 120 (Nishida Fig. 1, [0033] – “The ferroelectric film includes first layer 110, second layer 120”). Furthermore, Krivokapic teaches the gate dielectric may be formed of hafnium zirconium oxide (HfZrO) or hafnium oxide (HfO.sub.2) doped with silicon (Si), aluminum (Al), gadolinium (Gd), or the like (Krivokapic – [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the a ferroelectric film including a first layer 110 and a second layer 120 based on the teachings of Nishida and the two layers may be formed one with HfZrO and the other with HfO.sub.2 based on the teachings of Krivokapic.
An ordinary artisan would have been motivated to integrate Nishida structure into the combination of Bahr and Krivokapic structure in the manner set forth above for, at least, this integration will provide achieving a polarization state – Nishida – [0034].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bahr in view of Krivokapic and Nishida and in further view of Sung et al. (US 20200411695 A1 – Sung).
Regarding Claim 4, the combination of Bahr, Krivokapic and Nishida teaches claim 3 from which claim 4 depends.
But, the combination does not expressly disclose wherein the dopant has a concentration between about 3 % and 30 % by weight.
However, in a related art, Sung teaches a dopant of Aluminum oxygen having a dopant concentration range between 0.1% and 75% (Sung – [0043] – “The ferroelectric spacer 114 may also include hafnium oxide doped with one or more of Si, Gd, Y, Sr, La or Al. The dopant concentration may range between 0.1% and 75%”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the dopant of Aluminum oxygen having a dopant concentration range between 0.1% and 75% as is taught by Sung into the combination of Bahr, Krivokapic and Nishida.
An ordinary artisan would have been motivated to integrate Sung into the combination of Bahr, Krivokapic and Nishida structure in the manner set forth above for, at least, this integration will enable varying a dopant concentration to fabricate a device with specific function of the device by varying the dopant concentration as is well known in the art.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr in view of Krivokapic and in further view of Plesski et al. (US 20190386637 A1 – hereinafter Plesski).
Regarding Claim 12, the combination of Bahr and Krivokapic teaches claim 1 from which claim 12 depends. Bahr further teaches a layer of metals (Bahr 148, 150, 152 – Fig. 5; “interspersed with three metallization layers (148, 150 and 152)” – C9 L22) extending parallel to one another (148, 150 and 152 are parallel to each other shown in Fig. 5), wherein the layer of metals (148, 150 and 152) is above the first and second nonplanar transistors (leftmost fin 104 and 2nd fin 104 from left in Fig. 1).
But, Bahr does not expressly disclose the layers of metals such as to form a Bragg reflector.
However, Plesski teaches the layer of metals extending parallel to one another such as to form a Bragg reflector (Plesski Fig. 3 shows layers of metals comprising an acoustic Bragg reflector 340 extending parallel to each other – [0045]. [0046] – “Materials having comparatively high acoustic impedance include silicon nitride, aluminum nitride, silicon carbide, and metals such as molybdenum, tungsten, gold, and platinum”. [0062] – “For either type of acoustic Bragg reflector, at least four total layers are required to provide Q>1000”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate a layer of metals extending parallel to one another, wherein the layer of metals is above the first and second non-planar transistors such as to form a Bragg reflector taught by Plesski into the combination of Bahr, Krivokapic.
An ordinary artisan would have been motivated to integrate Plesski structure into the combination of Bahr, Krivokapic structure in the manner set forth above for, at least, this integration will enable providing improved Q-factor – Plesski – [0062].
Regarding Claim 13, the combination of Bahr, Krivokapic and Plesski teaches the apparatus of claim 1, further comprising a layer of metals extending parallel to one another, wherein the layer of metals is above the first and second non- planar transistors such as to form a Bragg reflector (Bahr metal layers 148, 150 and 152 since they are not connected to any power source as shown in Fig. 5, therefore unbiased).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bahr in view of Krivokapic.
Regarding Claim 14, Bahr teaches an apparatus (see the entire document; Fig. 5 in view of Fig. 1 specifically, [0053], and as cited below), comprising:

    PNG
    media_image1.png
    263
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    299
    444
    media_image2.png
    Greyscale

                  Bahr – Fig. 1                                              Bahr – Fig. 5
a first interconnect (148; Fig. 5) comprising metal (“interspersed with three metallization layers (148, 150 and 152)” – C9 L22), wherein the first interconnect is on a first layer (first layer 148); 
a second interconnect (150) comprising metal (“interspersed with three metallization layers (148, 150 and 152)” – C9 L22), 
wherein the second interconnect (150) is on the first layer (148) and is also parallel to the first interconnect (148, 150 are parallel to each other shown in Fig. 5), wherein the first and second interconnect are not coupled to one another (148, 150 are not connected to each other since dielectric layer 144 is between them. “three dielectric layers (142, 144 and 146)” – C9 L1); 
a first transistor comprising including a first fin (leftmost fin 104 in Fig. 1. Note: “FIG. 5 is a cross-sectional view taken across a common gate 136 of a partial RFT structure 138, the partial RFT structure including the bottom portion 100 of FIG. 1 with an interconnect structure 140 thereabove” – C9 L17) that comprises includes first source and drain regions (leftmost source 108 and leftmost drain 110 of Fig. 1), and a first channel between the first source and drain regions (“center (channel) portions of the fins” C8 L34 – that is, the channel between leftmost source 108 and leftmost drain 110); 
a second transistor comprising including a second fin (2nd fin 104 from left in Fig. 1) that comprises includes second source and drain regions (2nd source 108 from left and 2nd drain 110 from left of Fig. 1), and a second channel between the second source and drain regions (“center (channel) portions of the fins” C8 L34 – that is, the channel between 2nd source 108 from left and 2nd  drain 110 from left); and 
a gate (106 – “common gate 106” – C8 L34) on the first fin between the first source and drain regions (leftmost source 108 and leftmost drain 110 of Fig. 1) and on the second fin between the second source and drain regions (2nd source 108 from left and 2nd drain 110 from left of Fig. 1), 
wherein the first (148) and second interconnects (150) are above the first and second transistors and the nonplanar gate (that is, 148, 150 are above 100 of Fig. 5 which contains the first and second transistors and the nonplanar gate. Note: “FIG. 5 is a cross-sectional view taken across a common gate 136 of a partial RFT structure 138, the partial RFT structure including the bottom portion 100 of FIG. 1 with an interconnect structure 140 thereabove” – C9 L17).
But, Bahr as applied above does not disclose wherein the gate comprises includes a ferroelectric (FE) gate dielectric.
However, Krivokapic teaches a nonplanar gate 131 with gate dielectric 129, wherein the gate dielectric is antiferroelectric (AFE) (Krivokapic Fig. 1C; [0046] – “a gate 131”; “a piezoelectric (i.e., ferroelectric or anti-ferroelectric) gate dielectric layer 129“).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a piezoelectric gate dielectric of anti-ferroelectric material taught by Krivokapic into Bahr.
An ordinary artisan would have been motivated to integrate Krivokapic structure into Bahr structure in the manner set forth above for, at least, this integration will enable generating and sensing higher frequency signals with high Qs (Krivokapic – [0011]).
Regarding Claim 15, the combination of Bahr and Krivokapic teaches the apparatus of claim 14, wherein the first and second metal interconnects are unbiased (Bahr Fig. 5 shows 148 and 150 are not connected to power – therefore unbiased).
Allowable Subject Matter
       Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 16: wherein the first and second transistors and the gate are positioned in the backend, and wherein the apparatus comprises a third interconnect comprising metal, wherein the third interconnect is on a second layer; and a fourth interconnect comprising metal, wherein the fourth interconnect is on the second layer and is also parallel to the third interconnect, wherein the third and fourth interconnects are not coupled to one another, and wherein the third and fourth interconnects are below the first and second transistors and the gate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898